DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.
 
Response to Amendment
	The amendment filed 05/24/2022 has been entered. Claims 1-2, 21, 23 and 27 have been amended. Claims 4-8 and 12-20 were previously cancelled. Claims 1-3, 9-11 and 21-30 remain pending in this application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9-11, 21-22 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Links (Pub. No.: US 2010/0249693 A1) in view of Salman et al. (Pub. No.: US 2015/0182105 A1) and further in view of Mehta et al. (Pub. No.: US 2019/0099548 A1).
	Regarding claim 1, Links discloses (fig. 1, 2, 2B) a surgical system (200), comprising:
	A surgical instrument (handpiece 110) including an end effector assembly (insertable probe tip ¶ 0029, ln. 4-5) and a handpiece (handle ¶ 0029, ln. 4);
	A collection canister (collector 206);
	Outflow tubing coupled between the end effector assembly and the collection canister to define an outflow path from the end effector assembly to the collection canister (see fluid pathway 220, 221, 223, 225 ¶ 0040, ln. 1-3), the outflow tubing including a valve module including controllable valve (pinch valves of flow selector valve 202 ¶ 0035, ln. 1-2) disposed within the outflow path to selectively control flow along the outflow path (¶ 0033, ln. 6-8), wherein the valve module is arranged along the outflow tubing between the end effector assembly and the collection canister (see fig. 2); and
	A control console (console 115) configured to control operation of the surgical instrument (¶ 0030, ln. 12-16, ¶ 0032, ln. 6-10) and to control the controllable valve (¶ 0033, ln. 12-16, ¶ 0032, ln. 6-10). 
	Links fails to disclose wherein the surgical instrument includes a module dock arranged in the handpiece and the end effector assembly is separable from the handpiece.  
	Salman teaches (fig. 1A) a surgical system (100) in the same field of endeavor comprising a surgical instrument (endoscope 105) that includes a module dock arranged in the handpiece (handle 110) (see portion of handle 110 that docks the suction control unit 130, ¶ 0054).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handpiece of Links such that it includes the module dock of Salman in order to provide a dock for the valve module (see Salman fig. 1A).
	Mehta teaches (fig. 1-2) a surgical system (100) in the same field of endeavor comprising a surgical instrument including an end effector assembly (interchangeable tip 24) and a handpiece (20), wherein the end effector assembly is separable from the handpiece (tip 24 is interchangeable ¶ 0026, ln. 2-3). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the end effector assembly of Links in view of Salman such that it is separable from the handpiece, as taught by Mehta, in order to allow for the appropriate end effector assembly to be selected based on the operation (Mehta ¶ 0051, ln. 5-9).
	Regarding claim 9, Links discloses (fig. 1, 2, 2B) vacuum tubing coupled between the control console and the collection canister (see fig. 1 cassette 250 is coupled to console 115 ¶ 0029, ln. 1-3, see fig. 2, tubing 225 couples cassette 250 and collection canister 206, thus control console and collection canister are coupled by vacuum tubing).
	Regarding claim 10, Links discloses (fig. 2) wherein the outflow tubing includes a distal portion (fluid path 220, 221) connected between the surgical instrument and the valve module (see fig. 2) and a proximal tubing portion (fluid path 223, 226, 227, 229, 225) connected between the valve module and the collection canister (see fig. 2). 
	Regarding claim 11, Links discloses (fig. 2) wherein the valve module further includes an inflow port (see port 0) and a vacuum port (see port 3) (¶ 0034, ln. 1-3, and wherein the proximal tubing portion defines a first isolated flow path (characterized by fluid paths 221, 226, 227, 229) and second isolated flow paths (characterized by 223, 225), the first isolated defined between the inflow port and the collection canister (¶ 0045, ln. 25-27) and the second isolated flow path defined between the vacuum port and the collection canister (¶ 0035, ln. 4-8) (see fig. 2). 
	Regarding claim 21, Links discloses (fig. 1, 2, 2B) a surgical system (200), comprising:
	An end effector assembly (insertable probe tip ¶ 0029, ln. 4-5);
	A handpiece (handle) configured to drive the end effector assembly (¶ 0029, ln. 4-5) ;
	A collection canister (collector 206);
	Outflow tubing extending from the end effector assembly to the collection canister (see fluid pathway 220, 221, 223, 225 ¶ 0040, ln. 1-3);
	 A valve module arranged along the outflow tubing between the end effector assembly and the collection canister, the valve module including a controllable valve (pinch valves of flow selector valve 202 ¶ 0035, ln. 1-2) configured to selectively permit or inhibit flow through the outflow tubing (¶ 0033, ln. 6-8);
	A control console (console 115) configured to control operation of the end effector assembly, the handpiece (¶ 0030, ln. 12-16, ¶ 0032, ln. 6-10) and the controllable valve (¶ 0033, ln. 12-16, ¶ 0032, ln. 6-10); and
	A cable connecting the handpiece with the control console (electrical conductor supplies energy from the console to the handpiece, ¶ 0030, ln. 1-5).  
	Links fails to disclose wherein the handpiece is separable from the end effector assembly and a module dock arranged in the handpiece.  
Salman teaches (fig. 1A) a surgical system (100) in the same field of endeavor comprising a surgical instrument (endoscope 105) that includes a module dock arranged in the handpiece (handle 110) (see portion of handle 110 that docks the suction control unit 130, ¶ 0054).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handpiece of Links such that it includes the module dock of Salman in order to provide a dock for the valve module (see Salman fig. 1A).
	Mehta teaches (fig. 1-2) a surgical system (100) in the same field of endeavor comprising a surgical instrument including an end effector assembly (interchangeable tip 24) and a handpiece (20), wherein the handpiece is separable from the end effector assembly (tip 24 is interchangeable ¶ 0026, ln. 2-3). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the end effector assembly of Links in view of Salman such that it is separable from the handpiece, as taught by Mehta, in order to allow for the appropriate end effector assembly to be selected based on the operation (Mehta ¶ 0051, ln. 5-9).
	Regarding claim 22, Links discloses (fig. 2) vacuum tubing extending between the control console and the collection canister (see fig. 1 cassette 250 is coupled to console 115 ¶ 0029, ln. 1-3, see fig. 2, tubing 225 couples cassette 250 and collection canister 206, thus control console and collection canister are coupled by vacuum tubing), the control console configured to generate negative pressure in the collection canister by drawing air through the vacuum tubing (control console includes vacuum aspiration source ¶ 0029, ln. 9-11, see fig. 2).
	Regarding claim 29, Links discloses (fig. 2) wherein the handpiece includes a motor, and the end effector assembly includes a shaft (see fig. 2), the motor of the handpiece configured to drive the shaft of the end effector assembly (handpiece which drives the end effector assembly ¶ 0030, ln. 1-6).
	Regarding claim 30, Links discloses (fig. 2) wherein the control console is configured to power and control the motor of the handpiece to drive the shaft of the end effector assembly (¶ 0030, ln. 1-6).

Allowable Subject Matter
Claims 2-3 and 23-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Salman discloses a module dock configured to releasably engage the valve module. However, Salman fails to disclose that the control console is configured to control the controllable valve via the module dock of the surgical instrument. The module dock of Salman docks the valve module to the handpiece and does not comprise components that would allow the module dock to be modified to control the controllable valve. Accordingly, modifications to the module dock of Salman such that it is configured to control the controllable valve would not have been obvious to one of ordinary skill in the art.	
Accordingly, the subject matter of claim 2 and its dependents, claim 3, would be allowable.
Similarly, claim 23 requires the control console to control the controllable valve via the module dock.
Accordingly, the subject matter of claim 23 and its dependents, claims 24-28, would be allowable. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection relies on newly cites Salman for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEAGAN NGO/Examiner, Art Unit 3781    

/TATYANA ZALUKAEVA/           Supervisory Patent Examiner, Art Unit 3781